959 A.2d 243 (2008)
196 N.J. 535
In the Matter of Steven J. LANZA, An Attorney at Law (Attorney No. XXXXXXXXX).
D-24 September Term 2008
Supreme Court of New Jersey.
October 29, 2008.

CORRECTED ORDER
STEVEN J. LANZA of FORT LEE, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since October 7, 2008, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that STEVEN J. LANZA is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.